Exhibit 10.4

June 25, 2020

Kensington Capital Acquisition Corp.
1400 Old Country Road

Suite 301
Westbury NY 11590

Re:Initial Public Offering

Ladies and Gentlemen:

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and among Kensington Capital Acquisition Corp., a Delaware corporation
(the “Company”), UBS Securities LLC and Stifel, Nicolaus & Company,
Incorporated, as representatives (the “Representatives”) of the several
underwriters named therein (collectively, the “Underwriters”), relating to an
underwritten initial public offering (the “Public Offering”), of 23,000,000 of
the Company’s units (including up to 3,000,000 units that may be purchased to
cover over-allotments, if any) (the “Units”), each comprised of one share of the
Company’s Class A common stock, par value $0.0001 per share (the “Common
Stock”), and one-half of one redeemable warrant. Each whole warrant (each, a
“Warrant”) entitles the holder thereof to purchase one share of Common Stock at
a price of $11.50 per share, subject to adjustment. The Units will be sold in
the Public Offering pursuant to registration statements on Form S-1 and a
prospectus (the “Prospectus”) included therein, filed by the Company with the
Securities and Exchange Commission (the “Commission”) and the Company has
applied to have the Units listed on the New York Stock Exchange. Certain
capitalized terms used herein are defined in paragraph 12 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Kensington Capital Sponsor LLC, a Delaware limited liability
company (the “Sponsor”), and the undersigned individuals, each of whom is a
member of the Company’s board of directors, a nominee for membership on the
board of directors and/or an executive officer of the Company’s (each, an
“Insider” and collectively, the “Insiders”), hereby, severally but not jointly,
agrees with the Company as follows:

1.It is acknowledged and agreed that the Company shall not enter into a
definitive agreement regarding a proposed Business Combination without the prior
consent of the Sponsor. The Sponsor and each Insider agrees with the Company
that if the Company seeks stockholder approval of a proposed Business
Combination, then in connection with such proposed Business Combination, it, he
or she shall (i) vote any shares of Capital Stock owned by it, him or her in
favor of any proposed Business Combination and any related proposal recommended
by the Company’s board of directors and (ii) not redeem any shares of Common
Stock owned by it, him or her in connection with such stockholder approval. If
the Company seeks to consummate a proposed Business Combination by engaging in a
tender offer, the Sponsor and each Insider agrees that it, he or she will not
sell or tender any shares of Common Stock owned by it, him or her in connection
therewith.



--------------------------------------------------------------------------------

2

 

2.The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or such later period approved by the Company’s stockholders
in accordance with the Company’s amended and restated certificate of
incorporation, the Sponsor and each Insider shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible but not more than 10 business days
thereafter, subject to lawfully available funds therefor, redeem 100% of the
Common Stock sold as part of the Units in the Public Offering (the “Offering
Shares”), at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest earned on the funds
held in the Trust Account and not previously released to the Company to pay its
taxes, net of taxes payable (less up to $100,000 of such net interest to pay
dissolution expenses), divided by the number of then outstanding Offering
Shares, which redemption will completely extinguish all Public Stockholders’
rights as stockholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining stockholders
and the Company’s board of directors, dissolve and liquidate, subject in each
case to the Company’s obligations under Delaware law to provide for claims of
creditors and other requirements of applicable law. The Sponsor and each Insider
agrees to not propose any amendment to the Company’s amended and restated
certificate of incorporation (A) to modify the substance or timing of the
Company’s obligation to allow redemptions in connection with the Company’s
initial Business Combination or to redeem 100% of the Offering Shares if the
Company does not complete a Business Combination within 24 months from the
closing of the Public Offering or (B) with respect to any other provisions
relating to stockholders’ rights or pre-initial business combination activities
(an amendment as described in clause (A) or (B), an “Amendment”), unless the
Company provides its public stockholders with the opportunity to redeem their
Offering Shares upon approval of any such amendment at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the funds held in the Trust Account and
not previously released to the Company to pay its taxes (net of taxes payable),
divided by the number of then outstanding Offering Shares. The Sponsor and each
Insider agree to waive its redemption rights with respect to shares of Capital
Stock owned by it in connection with a stockholder vote to approve an Amendment.

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her. The Sponsor
and each Insider hereby further waives, with respect to any shares of Common
Stock held by it, him or her, if any, any redemption rights it, he or she may
have in connection with the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination or in the context of a tender offer
made by the Company to purchase shares of Common Stock (although the Sponsor,
the Insiders and their respective affiliates shall be entitled to redemption and
liquidation rights with respect to any shares of Common Stock it or they hold if
the Company fails to consummate a Business Combination within 24 months from the
date of the closing of the Public Offering).



--------------------------------------------------------------------------------

3

 

3.The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, that is a member of the Financial
Industry Regulatory Authority, or an independent accounting firm that such
Business Combination is fair to the Company from a financial point of view.

4.During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not, without the prior written consent of the Representatives, Transfer
any Units, shares of Common Stock, Founder Shares, Warrants or any securities
convertible into, or exercisable, or exchangeable for, any of the foregoing
owned by it, him or her. Each of the Insiders and the Sponsor acknowledges and
agrees that, prior to the effective date of any release or waiver, of the
restrictions set forth in this paragraph 4 or paragraph 8 below, the Company
shall announce the impending release or waiver by press release through a major
news service at least two business days before the effective date of the release
or waiver. Any release or waiver granted shall only be effective two business
days after the publication date of such press release. The provisions of this
paragraph will not apply if the release or waiver is effected solely to permit a
transfer not for consideration and the transferee has agreed in writing to be
bound by the same terms described in this Letter Agreement to the extent and for
the duration that such terms remain in effect at the time of the transfer.

5.In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any other shareholders, members or
managers of the Sponsor, or any of the other undersigned) agrees to indemnify
and hold harmless the Company against any and all loss, liability, claim, damage
and expense whatsoever (including, but not limited to, any and all legal or
other expenses reasonably incurred in investigating, preparing or defending
against any litigation, whether pending or threatened, or any claim whatsoever)
to which the Company may become subject as a result of any claim by (i) any
third party (except for the Company’s independent registered public accounting
firm) for services rendered or products sold to the Company or (ii) a
prospective target business with which the Company has discussed entering into a
transaction agreement (a “Target”); provided, however, that such indemnification
of the Company by the Sponsor shall apply only to the extent necessary to ensure
that such claims by a third party for services rendered (other than the
Company’s independent public accountants) or products sold to the Company or a
Target do not reduce the amount of funds in the Trust Account to below
(i) $10.00 per Offering Share or (ii) such lesser amount per Offering Share held
in the Trust Account due to reductions in the value of the trust assets as of
the date of the liquidation of the Trust Account, in each case, net of the
amount of interest earned on the property in the Trust Account which may be
withdrawn to pay the Company’s taxes, except as to any claims by a third party
(including a Target) who executed a waiver of any and all rights to seek access
to the Trust Account and except as to any claims under the Company’s indemnity
of the Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended (the “Securities Act”). In the event that any
such executed waiver is deemed to be unenforceable against such third party, the
Sponsor shall not be responsible to the extent of any liability for such third
party claims. The Sponsor shall have the right to defend against any such claim
with counsel of its choice reasonably satisfactory to the Company if, within 15
days following written receipt of notice of the claim to the Sponsor, the
Sponsor notifies the Company in writing that it shall undertake such defense.



--------------------------------------------------------------------------------

4

 

6.To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 3,000,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees to forfeit, at no cost, a number of Founder Shares in the aggregate equal
to 750,000 multiplied by a fraction, (i) the numerator of which is 3,000,000
minus the number of Units purchased by the Underwriters upon the exercise of
their over-allotment option, and (ii) the denominator of which is 3,000,000. The
forfeiture will be adjusted to the extent that the over-allotment option is not
exercised in full by the Underwriters so that the number of Founder Shares will
equal an aggregate of 20.0% of the Company’s issued and outstanding shares of
Capital Stock after the Public Offering (not including shares of Common Stock
underlying the Warrants or Private Placement Warrants).

7.(a)In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the Insiders hereby agree that until the
earlier of the Company’s initial Business Combination and liquidation, the
Insiders shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

(b)Each of Justin Mirro, Robert Remenar, Daniel Huber and Simon Boag hereby
agree not to participate in the formation of, or become an officer or director
of, any other special purpose acquisition company with a class of securities
registered under the Exchange Act until the Company has entered into a
definitive agreement with respect to a Business Combination or the Company has
failed to complete a Business Combination within 24 months after the closing of
the Public Offering.

(c)The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 6, 7(a), 7(b), 8(a), 8(b), and 10, of this Letter
Agreement (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

8.(a)The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Founder Shares (or shares of Common Stock issuable upon conversion thereof)
until the earlier of (A) one year after the completion of the Company’s initial
Business Combination and (B) subsequent to the Business Combination, (x) if the
last reported sale price of the Common Stock equals or exceeds $12.00 per share
(as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination or (y) the date on which the Company completes a
liquidation, merger, capital stock exchange, reorganization or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property
(the “Founder Shares Lock-up Period”).



--------------------------------------------------------------------------------

5

 

(b)The Sponsor and each Insider agrees that it, he or she shall not Transfer any
Private Placement Warrants (or shares of Common Stock issued or issuable upon
the exercise of the Private Placement Warrants), until 30 days after the
completion of a Business Combination (the “Private Placement
Warrants Lock-up Period”, together with the Founder Shares Lock-up Period, the
“Lock-up Periods”).

(c)Notwithstanding the provisions set forth in paragraphs 8(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Common
Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Sponsor, any
Insider or any of their permitted transferees (that have complied with this
paragraph 8(c)), are permitted (i) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, any
members of the Sponsor or any affiliate of the members of the Sponsor, any
affiliates of the Sponsor or any employees of such affiliates; (ii) in the case
of an individual, transfers by gift to a member of the individual’s immediate
family, to a trust, the beneficiary of which is a member of the individual’s
immediate family or an affiliate of such person, or to a charitable
organization; (iii) in the case of an individual, transfers by virtue of laws of
descent and distribution upon death of the individual; (iv) in the case of an
individual, transfers pursuant to a qualified domestic relations order;
(v) transfers by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the securities were originally purchased; (vi) transfers in the event of
the Company’s liquidation prior to the completion of an initial Business
Combination; (vii) transfers by virtue of the laws of the State of Delaware or
the Sponsor’s limited liability company agreement upon dissolution of the
Sponsor; (viii) to the Company for no value for cancellation in connection with
the consummation of an initial Business Combination or pursuant to paragraph 6
herein; and (ix) in the event of the Company’s liquidation, merger, capital
stock exchange, reorganization or other similar transaction that results in all
of the Company’s stockholders having the right to exchange their shares of
Common Stock for cash, securities or other property subsequent to the completion
of the Company’s initial Business Combination; provided, however, that in the
case of clauses (i) through (vii) these permitted transferees must enter into a
written agreement agreeing to be bound by the restrictions herein.

9.Each of the Insiders agrees to be a director or officer of the Company, as
applicable, until the earlier of the consummation by the Company of an initial
Business Combination, the liquidation of the Company, or his or her removal,
death or incapacity. In the event of the removal or resignation of an Insider as
a director or officer (as applicable), each Insider agrees that he or she will
not, prior to the consummation of the Business Combination, without the prior
express written consent of the Company, (i) use for the benefit of the
undersigned or to the detriment of the Company or (ii) disclose to any third
party (unless required by law or governmental authority), any information
regarding a potential target of the Company that is not generally known by
persons outside of the Company, the Sponsor, or their respective affiliates. The
Sponsor and each Insider represents and warrants that it, he or she has never
been suspended or expelled from membership in any securities or commodities
exchange or association or had a securities or commodities license or
registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background and contains all
of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the



--------------------------------------------------------------------------------

6

 

Securities Act. Each Insider’s questionnaire furnished to the Company and the
Underwriters is true and accurate in all material respects. Each Insider
represents and warrants that: it, he or she is not subject to or a respondent in
any legal action for, any injunction, cease-and-desist order or order or
stipulation to desist or refrain from any act or practice relating to the
offering of securities in any jurisdiction; it, he or she has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or
(iii) pertaining to any dealings in any securities and it, he or she is not
currently a defendant in any such criminal proceeding.

10.Except as disclosed in, or expressly contemplated by, the Prospectus, neither
the Sponsor nor any Insider nor any affiliate of the Sponsor or any Insider, nor
any director or officer of the Company, shall receive from the Company any
finder’s fee, reimbursement, consulting fee, monies in respect of any repayment
of a loan or other compensation prior to, or in connection with any services
rendered in order to effectuate the consummation of the Company’s initial
Business Combination (regardless of the type of transaction that it is).

11.The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation,
any non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or a director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or a director of the
Company.

12.As used herein, (i) “Business Combination” shall mean a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Capital
Stock” shall mean, collectively, the Common Stock and the Founder Shares;
(iii) “Founder Shares” shall mean the 5,750,000 shares of the Company’s Class B
common stock, par value $0.0001 per share outstanding immediately prior to the
consummation of the Public Offering (up to 750,000 shares of which are subject
to complete or partial forfeiture by the Sponsor if the over-allotment option is
not exercised by the Underwriters); (iv) “Initial Stockholders” shall mean the
Sponsor and any Insider that holds Founder Shares; (v) “Private Placement
Warrants” shall mean the Warrants to purchase 5,975,000 shares of Common Stock
of the Company (or 6,575,000 shares of Common Stock if the over-allotment option
is exercised in full) that the Sponsor has agreed to purchase for an aggregate
purchase price of $5,975,000 (or $6,575,000 if the over-allotment option is
exercised in full), or $1.00 per Warrant, in a private placement that shall
occur simultaneously with the consummation of the Public Offering; (vi) “Public
Stockholders” shall mean the holders of securities issued in the Public
Offering; (vii) “Trust Account” shall mean the trust fund into which a portion
of the net proceeds of the Public Offering and certain of the proceeds from the
sale of the Private Placement Warrants shall be deposited; and (viii) “Transfer”
shall mean the (a) sale or assignment of, offer to sell, contract or agreement
to sell, hypothecate, pledge, grant of any option to purchase or otherwise
dispose of or agreement to dispose of, directly or indirectly, or establishment
or increase of a put equivalent position or liquidation with respect to or
decrease of a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder with respect to, any security, (b) entry
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any security, whether any
such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b).



--------------------------------------------------------------------------------

7

 

13.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by the company, the Sponsor and any Insider impacted by the
amendment, modification, or waiver, as applicable.

14.No party hereto may assign either this Letter Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on the
Sponsor and each Insider and their respective successors, heirs and assigns and
permitted transferees.

15.This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

16.This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
of enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

17.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

18.Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

19.This Letter Agreement shall terminate on the earlier of (i) the expiration of
the Lock-up Periods or (ii) the liquidation of the Company; provided further
that paragraph 5 of this Letter Agreement shall survive such liquidation.

[Signature Page Follows]

 



--------------------------------------------------------------------------------

 

 

Sincerely,

 

KENSINGTON CAPITAL SPONSOR LLC

 

 

 

 

 

 

 

By:

 

/s/ Justin Mirro

 

 

 

 

Name: Justin Mirro

 

 

 

 

Title: Managing Member

 

 

 

 

By:

 

 

 

/s/ Justin Mirro

 

 

 

 

Justin Mirro

 

 

 

 

By:

 

 

 

/s/ Robert Remenar

 

 

 

 

Robert Remenar

 

 

 

 

By:

 

 

 

/s/ Daniel Huber

 

 

 

 

Daniel Huber

 

 

 

 

By:

 

 

 

/s/ Simon Boag

 

 

 

 

Simon Boag

 

 

 

 

 

By:

 

 

 

/s/ Thomas LaSorda

 

 

 

 

Thomas LaSorda

 

 

 

 

 

By:

 

 

 

/s/ Anders Pettersson

 

 

 

 

Anders Pettersson

 

 

 

 

 

By:

 

 

 

/s/ Mitchell Quain

 

 

 

 

Mitchell Quain

 

 

 

 

 

By:

 

 

 

/s/ Donald Runkle

 

 

 

 

Donald Runkle

 

 

 

 

 

By:

 

 

 

/s/ Matthew Simoncini

 

 

 

 

Matthew Simoncini

 

Acknowledged and Agreed:

 

KENSINGTON CAPITAL ACQUISITION CORP.

 

 

By:

 

/s/ Daniel Huber 

Name:

 

Daniel Huber

Title:

 

Chief Financial Officer

 

[Signature Page to Letter Agreement]

